Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

AIA  Considerations Regarding Claim Rejections Under 35 USC § 102 & 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
Claims 1-20 are pending.
Claims 1 and 11 are independent claims.
Claims 1, 8, 11 and 18 are currently amended.

Response to Arguments
Regarding the arguments page 8 that "the core-analysis-based permeability values [are] used for calibrating the depth blended model" in claims 4 and 14 is not rendered obvious by the applied references.  The examiner respectfully disagrees.  The new combined art includes the teaching of Skalinski et al. which teaches the use of data from core samples to calibrate the permeability of the well logs used in the blended model as addressed in the rejections below.
Regarding the Remarks page 9, the applicant argues that “the selecting includes a subset of the well logs” is not taught by the cited prior art.  The examiner respectfully disagrees.  Although Hamann does teach a selection process, the current prior art rejection relies upon the teaching of Skalinski et al. (necessitated by the amendment of the parent claim 1).  This addresses the details as argued.
Regarding the Remarks page 10, the applicant argues that the applied prior art of Halsey does not provide any teaching about pre-processing of the training data by scaling and/or interpolating in claims 6 and 16.  The amendment to claim 1 has required the application of the art of Skalinski et al. in place of Halsey which teaches the use of scaling of the core data before being applied to the well log data as addressed below.
Regarding the Remarks page 10, the applicant argues that the applied prior art of Hamann does not provide any teaching about validating the blended model in claim 9 and 19.  The examiner respectfully disagrees.  Hamann’s determination of inconsistency is a measure of validity of the model.  High inconsistency is low validity.  However the amendment to claim 1 has required the application of the art of Skalinski et al. which additionally teaches selecting the best logs for the refined model in an iterative manner dependent upon the remaining prediction error which is a process of validation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 9-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., US 2019/0331813 (hereinafter Zhang), and further in view of Skalinski et al., US 2019/0257977 (hereinafter Skalinski) and Hamann et al., US 2017 /0017896 (hereinafter Hamann).
Claim 1 (Currently Amended):
Zhang teaches a method for estimating permeability values based on well logs, the method comprising:
Zhang teaches creating a model using a combination of various measurements of a wellbore (the measurements are described in [0033] and the source of the measurements can also include core or cutting samples [0075]).
Zhang is silent concerning the specific use of core-analysis based permeability samples.
Skalinski teaches the use of permeability measured from core samples to improve the subsurface permeability log data (Fig. 2, Perm-I60 curve Fig. 14)  The refined subsurface model may include a combination of logs and derivatives of logs. The logs may include core logs, well logs, and/or other subsurface and sample logs [0053].  The subsurface data sets may include permeability spatial distributions using permeability measurements and tomographic imaging of a core slab [0008].  The refined subsurface model may have been trained using subsurface models ([0008], [0062] and [0063]).  The subsurface data sets comprise permeability spatial distributions using permeability measurements and tomographic imaging of a core slab. The processor(s) may be configured to generate upscaled target subsurface distributions using the permeability scaling function. The upscaled subsurface distributions may correspond to a larger region of interest within a given feature of interest and may estimate permeability distributions of the larger region of interest.  The processor(s) may be configured to obtain, from the electronic storage, a refined subsurface model. The refined subsurface model may have been trained using subsurface models [0009].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to use the refined permeability method of Skalinski in Zhang with the expected benefit that the permeability values would be calibrated using core based permeability for increased accuracy in the estimate of permeability.
This method for improving the estimate of permeability using core-based data was within the ordinary ability of one of ordinary skill in the art before the effective filing date of the claimed invention based on the teachings of Skalinski.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhang and Skalinski to obtain the invention:
selecting training data from well logs for which core-analysis-based permeability values are available  (Zhang teaches selecting data for training [0062]-[0063]);
Zhang teaches that the combining of well logs make use of a principal component analysis which is a weighted regression based method.  However Zhang’s depth blended modelling is silent concerning multiple regressions.
Hamann teaches The multi-expert based machine learning technique determines the most appropriate machine learning algorithm for a given situation (for a given subspace or range of values of the critical parameters) [0035].  Exemplary machine learning algorithms include a linear regression, random forest regression, gradient boosting regression tree, support vector machine, and neural networks [0035],[0039].  Hamann also teaches using only a portion of the data for training and the remainder for testing the accuracy of the trained model [0035]
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to use the expanded multi-expert learning technique of Hamann for combined parameter model of Zhang with the benefit that as conditions change the most appropriate set of trained models are used.
This method for improving the combined parameter model of Zhang using the multi-expert approach of Hamann was within the ordinary ability of one of ordinary skill in the art before the effective filing date of the claimed invention based on the teachings of Hamann.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhang, Skalinski and Hamann to obtain the invention:
training regression algorithms using the training data to generate a depth blended model for estimating permeability values, the core-analysis-based permeability values being used for calibrating (Skalinski  [0062]-0063]) wherein the depth blended model which selectively outputs values obtained via at least two of the regression algorithms (Hamann [0035], [0039] teaches using the combination of Random Forest regression, e.g. multiple regressions, in combination with gradient boosting, e.g. depth blended model); and
applying the depth blended model to the well logs other than the training data to estimate model-based permeability values (Skalinski  [0062]-0063] teaches using the trained data to predict the permeability)
wherein the model-based permeability values are used to plan hydrocarbon production (Skalinski teaches that the use of the improved permeability allows for improved production [0039]. 
Claim 11 (Original) is rejected similarly to claim 1 with the addition of a processor (Zhang Fig. 10):
Claim 2 (Original):
The combined art of Zhang, Skalinski and Hamann in claim 1 make obvious the method of claim 1, wherein the well logs used to build the depth blended model include total porosity, gamma ray, resistivity, volume of calcite, density, and neutron logs.  Zhang teaches these parameters in an extend list of parameters that can be part of a depth blended model [0033].
Claim 12 (Original) is rejected similarly to claim 2.

Examiner’s Note:
The list of well logs recited in claims 2 and 12 are not considered proper Markosh Group claims which would have the structure, “include one or more items selected from the group:” followed by a list of related items using the conjunctive “and”.  The use of an “and” instead of an “or” is proper in a Marksoh Group claim since it is stating all of the items belong to the group.
The claim appears to be attempting to use an alternative list
include
include at least one of:
include at least one or more of:
followed by an alternative list where the term “or” is used.  This allows the selection of only one of the items in the list.
The above limitation used the alternative list preface, but combined the items using an “and” which forms a conjunctive list.  According to the courts this requires that “at least one of” each of the items in the list is being claimed.  See the following:
Superguide v. DirectTV, Federal Circuit 02-1561, where the limitation “first means for storing at least one of a desired program start time, a desired program end time, a desired program service, and a desired program type” was interpreted as a conjunctive list.  “A common treatise on grammar teaches that “an article of a preposition applying to all the members of the series must either be used only before the first term or else be repeated before each term.” William Strunk, Jr. & E. B. White, The Elements of Style 27 (4th ed. 2000). Thus, “[i]n spring, summer, or winter” means “in spring, in summer, or in winter.” Id. Applying this grammatical principle here, the phrase “at least one of” modifies each member of the list, i.e., each category in the list. Therefore, the district court correctly interpreted this phrase as requiring that the user select at least one value for each category; that is, at least one of a desired program start time, at least one of a desired program end time, at least one of a desired program service, and at least one of a desired program type.
Since the claim is in the conjunctive, and requiring all of the well log types, any prior art having only a subset of the identified logs would not read on the claim.

Claim 3 (Original):
The combined art of Zhang, Skalinski and Hamann in claim 1 make obvious the method of claim 1, wherein the selecting includes grouping the well logs according to regions expected to have similar characteristics.  Hamann teaches grouping sites together that are similar FIG. 7.
Claim 13 (Original) is rejected similarly to claim 3.
Claim 4 (Original):
The combined art of Zhang, Skalinski and Hamann in claim 1 make obvious the method of claim 1, wherein the selecting includes choosing a subset of the well logs corresponding to wells expected to provide stable models according to pre-determined criteria.  Skalinski teaches using subsets of the data to best predict permeability [0062]-0063].
Claim 14 (Original) is rejected similarly to claim 4.
Claim 5 (Original):
The combined art of Zhang, Skalinski and Hamann in claim 1 make obvious the method of claim 4, wherein the selecting further includes identifying training zones on the chosen well logs according to one or more rules.  Hamann teaches the rule of determining critical parameters for each site, and then grouping sites which have the same critical parameters Fig. 7.  The grouped sites art then analyzed and training data selected Fig. 1.
Claim 15 (Original) is rejected similarly to claim 5.
Claim 6 (Original):
The combined art of Zhang, Skalinski and Hamann in claim 1 make obvious the method of claim 1, wherein the selecting includes pre-processing the training data by scaling and/or interpolating.  Skalinski teaches using scaling of the core data used in training [0040].
Claim 16 (Original) is rejected similarly to claim 6.
Claim 7 (Original):
The combined art of Zhang, Skalinski and Hamann in claim 1 make obvious the method of claim 1, wherein the depth blended model yields a first permeability value estimated by a primary regression algorithm among the regression algorithms if the first permeability value meets a predetermined requirement and yields a second permeability value estimated by a secondary regression algorithm otherwise.  Hamann [005] teaches first identifying for each of the individual models critical parameters exhibiting an error in estimation.  With this error the models are blended to give a second model for predicting the critical parameters.
Claim 17 (Original) is rejected similarly to claim 7.
Claim 9 (Original):
The combined art of Zhang, Skalinski and Hamann in claim 1 make obvious the method of claim 1, further including validating the depth blended model by applying the depth blended model to well logs included in the training data but not used to generate the depth blended model, wherein if the depth blended model estimated permeability values are not consistent with the core-analysis-based permeability values, the training is repeated.  Skalinski et al. which additionally teaches selecting the best logs for the refined model in an iterative manner dependent upon the remaining prediction error which is a process of validation. Hamann [0035] teaches that all of the different models are trained using the data set and the amount of inconsistency determined which is a measure of validity of the model.  All models have some inconsistency.  Then the best models are selected and  blended model is determined requiring an additional training.
Claim 19 (Original) is rejected similarly to claim 9.
Claim 10 (Original):
The combined art of Zhang, Skalinski and Hamann in claim 1 make obvious the method of claim 1, further comprising:
performing well-by-well quality checks for the model-estimated permeability values.  Hamann teaches determining critical parameters for each site.  For well logs, this is for each well providing data, Fig. 7.
Claim 20 is rejected similarly to claim 10.

Allowable Subject Matter
Claims 8 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The claims recite a specific model combination and a verification that the permeability must be positive.  The prior art allows any number of models to be blended without any statement of in any order for performing the model.  Further the output parameter is only examined for the magnitude of the error in prediction without any specific criterion that the parameter, e.g. permeability be positive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGIS J BETSCH whose telephone number is (571)270-7101. The examiner can normally be reached Monday through Friday 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REGIS J BETSCH/Primary Examiner, Art Unit 2857